Citation Nr: 0501456	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  01-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
insulin-dependent diabetes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case has been before the Board on two previous occasions.  
In February 2004, the Board requested an independent medical 
opinion.  In September 2004, the case was remanded for the RO 
to consider this new evidence.  

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2004) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

The veteran did not acquire additional disability with 
respect to his diabetes as a result of the VA medical 
treatment for his Bell's palsy in 1992, and VA's treatment of 
the veteran was not marked by carelessness, negligence, lack 
of proper skill, error in judgment, or similar fault


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for insulin dependent diabetes as a result 
of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 66 Fed. Reg. 46426-46434 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361 et seq.).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decision dated in September 2000; the statement of the 
case dated in April 2001; the supplemental statement of the 
case dated in October 2004; and the letter dated in September 
2001.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2001 letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  An 
independent medical opinion regarding questions at issue has 
been obtained in this case.  The Board notes that the 
available medical evidence is sufficient for an adequate 
determination.  Further, the veteran has not identified any 
outstanding medical records.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case of the veteran's peripheral 
neuropathy of the left leg was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issues on appeal were re-adjudicated and a supplemental 
statements of the case was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

Factual Background.  VA outpatient treatment records reflect 
that the veteran was diagnosed with diabetes in February 
1992.  In March 1992, the veteran gave a history of frequent 
urination over the previous two years, and reported drinking 
lots of fluids, which he believed was due to heat exposure.  
Family history included the report that the veteran's father 
had diabetes.  The veteran received diabetes education, 
literature, a medical identification bracelet, and 
appointments with the dietician and nutrition clinic.  
Records indicate that the veteran's diabetes was diet-
controlled.

On April 12, 1992, the veteran complained of numbness of the 
left side of his face, and sharp pain behind his left ear.  
Clinical assessment was of Bell's Palsy, and the veteran was 
placed on Prednisone, a corticosteroid, to help improve the 
symptoms.  The prescribed dosage was 40 milligrams a day.  
Moderate improvement of the veteran's Bell's Palsy was shown.  
On April 22, 1992, the nurse noted that the veteran's 
diabetes was poorly controlled, possibly due to the 
Prednisone, which was discontinued.  Insulin injections were 
recommended, and the veteran received insulin education and 
instruction regarding the importance of insulin therapy.  

Treatment records, dated from April 1992 to October 1992, 
reflect that the veteran's conditions were followed closely.  
He was advised to monitor his diet and to lose weight.  His 
sugar tests were predominantly between 120 and 140, and were 
considered stable.  Treatment included reinforcement of 
diabetes education, including the importance of meals, 
medication and physical activity.

On October 23, 1992, the veteran expressed his concerns about 
the Prednisone and his diabetes.  The examiner reviewed the 
history of Bell's Palsy, and remarked that this disorder was 
apparently severe when the Prednisone was prescribed for a 
month.  The Bell's Palsy had improved, the examiner commented 
that the Prednisone made the diabetes go out of control.

An October 1999 statement from a physician at The Center for 
Internal Medicine, Inc., states that, "Based on my review of 
[the veteran's] history, it appears that his diabetes was 
exacerbated by the use of steroid in 1990 for Bell's palsy."

In February 2000, a VA examiner provided the following 
opinion:

The [veteran] has insulin requiring 
diabetes mellitus, the [veteran] does 
have diabetic retinopathy and peripheral 
neuropathy.  [The veteran] has a history 
of being on steroids for approximately 
one month.  Steroids are known to 
decrease diabetic control, by increasing 
the blood glucose level.  The [veteran's] 
primary physician had changed the 
[veteran] at this time to insulin.  [The 
veteran] was on steroids for one month 
before the steroids were discontinued.  
The primary physic[ian] never changed the 
[veteran] back to the oral medications 
and had kept [the veteran] on the 
insulin.  The [veteran] remains on 
insulin to this day.  Again, the 
prednisone increased the [veteran's] 
blood glucose level therefore in a way, 
increasing the severity of his diabetes, 
while the [veteran] was on the steroids 
for that one month in 1992.  The 
[veteran's] primary physician had changed 
[him] back to insulin at that time and 
did not attempt to change [the veteran] 
back to oral medication after 
discontinuing the steroids.

A February 2004 independent medical opinion is of record, 
which responds to several relevant questions.  It reads:

I have been asked to review the summary 
of the medical history of [the veteran].  
My opinion with respect to the questions 
listed below is as follows:

1)	Did the veteran's use of Prednisone 
for one month in 1992 result in 
additional disability, specifically a 
permanent increase in the severity of his 
preexisting diabetes?

No - The [veteran] was diagnosed with 
diabetes in February 1992 and was being 
treated with diabetes medical nutrition 
therapy and diabetes education.  It is 
unclear what his level of diabetic 
control was prior to starting steroids.
Glucorticoids are the most common 
cause of drug induced diabetes mellitus.  
There is evidence that patients with 
decreased insulin secretory reserve are 
much more likely to develop diabetes on 
glucocorticoids.  Corticosteroid induced 
diabetes improves with reduction in the 
steroid dose and over many months it may 
fully reverse when medication is stopped.  
In comparison, the development of de novo 
diabetes in patients with normal glucose 
tolerance is uncommon.  [The veteran's] 
diagnosis of diabetes preceded the 
steroid treatment he received in April 
1992.  Based on the literature, one would 
therefore predict that the addition of 
glucocorticoids would result in a 
transient worsening of his glycemic 
control that would resolve after 
discontinuation of steroids.
The addition of Prednisone 40 mg on 
April 12, 1992 worsened his glycemic 
control.  This was recognized on April 
22, 1992.  Additional appropriate 
therapy, namely insulin, was started to 
control the high blood glucose and 
Prednisone was discontinued.  Several 
mechanisms contribute to the development 
of hyperglycemia on steroids.  These 
include decreased peripheral insulin 
sensitivity, increased hepatic glucose 
production, and inhibition of pancreatic 
insulin production and secretion.  As the 
glucorticoid dose is tapered these 
effects tend to return to baseline 
levels.  Short-term treatment with 
steroids can explain transient rises in 
blood sugars but would not result in 
disability, specifically a permanent 
increase in his preexisting diabetes.

2)  If the veteran's use of Prednisone 
for one month in 1992 resulted in 
additional disability, did the 
prescription of this steroid constitute 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA?

No - It could be argued that the treating 
physician could have anticipated a rise 
in blood sugars with addition of 
Prednisone.  It is advisable to do more 
frequent blood glucose monitoring when 
known diabetics are on Prednisone.  Once 
[the veteran's] uncontrolled blood sugars 
were noticed on April 22, 1992, he was 
treated appropriately - with insulin 
therapy and education.  Glucorticoids 
were discontinued as well.  This would 
not result in any additional disability, 
nor would it be considered negligence, 
lack of proper skill or fault on the part 
of VA.

3)  If the veteran's use of Prednisone 
for one month in 1992 resulted in a 
permanent increase in the severity of the 
diabetes, was additional disability 
resulting from the use of steroids an 
event which was not reasonably 
foreseeable?

No - The [veteran's] short course of 
steroids would not permanently increase 
the severity of the diabetes.  The 
transient increase in blood sugars could 
be expected when on steroids but this 
would not result in additional long term 
disability.

Legal Criteria and Analysis.  The claim is entitlement to VA 
disability compensation under Title 38, United States Code, 
Section 1151.  The statute intends to compensate veterans for 
additional disability resulting from a disease or injury, or 
from the aggravation of an existing disease or injury, 
suffered as the result of training, hospitalization, medical 
or surgical treatment, or examination provided by VA.  38 
U.S.C.A. § 1151; see 38 C.F.R. § 3.358(a).  

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary of VA, 
either by a Department employee or a Department facility, and 
the "proximate cause" of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  See Pub. L. 104-21, Title IV, § 422(a); 
Sept. 26, 1996, 110 Stat. 2926.  See also 38 C.F.R. § 3.358.

The statute as amended reintroduced an earlier requirement 
that there be a showing of fault on the part of VA (absent 
accident).  This requirement of fault had been repealed 
earlier on the basis of the holding in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The USCAVC has held that the amended 
version of Section 1151 applies to all claims filed on or 
after October 7, 1997.  Boggs v. West, 11 Vet. App. 334, 343 
(1998).  (But see VAOGCPREC 40-97, holding that the amended 
statute is applicable to all claims filed on or after October 
1, 1997).  The veteran filed his claim of entitlement to 
compensation under Section 1151 in December 1999.  Thus, the 
claim is governed by the amended version of the statute.

The substance of the claim advanced by the veteran is that VA 
provided him substandard and negligent care when his primary 
physician prescribed Prednisone to treat his Bell's palsy in 
April 1992, causing his diabetes to permanently worsen.  It 
appears to the Board that the claim requires resolution of 
these issues:  (i) whether the veteran suffered "additional 
disability," over and above what he manifested prior to 
April 1992 as a result of the medical care or treatment 
provided by VA beginning in that month, and (ii) whether the 
"proximate cause" of any such additional disability was 
substandard care, negligence, or similar fault on the part of 
the VA medical facility, or an event not reasonably 
foreseeable (that is, an event that would not have been 
reasonably anticipated or expected by a health care provider 
who exercised the degree of care that a prudent and competent 
health care provider engaged in providing that care or 
treatment would have exercised).  

To determine whether there is "additional disability" 
resulting from a disease or injury suffered as a result of VA 
medical care or treatment, as is alleged in this case, the 
physical condition which the specific medical care or 
treatment was designed to relieve must be compared with the 
subsequent physical condition resulting from disease or 
injury suffered as a result of the medical care or treatment.  
38 C.F.R. § 3.358(b)(1).  Compensation is not payable under 
Section 1151 for the continuance or natural progress of 
diseases for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).

To determine that disease or injury (or the aggravation of an 
earlier-existing disease of injury) suffered as the result of 
VA hospitalization or treatment was the "proximate cause" 
of additional disability, it is necessary to conclude that 
additional disability is actually the result of such disease 
or injury (or the aggravation of an earlier-existing disease 
or injury) and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  Compensation is not payable under Section 
1151 for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  Necessary consequences are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). 

The evidence in this case concerning whether the veteran 
suffered additional disability - - according to his claim, 
insulin dependent diabetes - - as a result of VA medical 
treatment that began in April 1992 consists of his own 
accounts and the medical records and reports that are on 
file.  Collectively, this evidence fails to support the 
proposition that the veteran acquired additional disability 
as a result of that treatment.  The February 2000 VA examiner 
indicated that the Prednisone increased the veteran's blood 
glucose level for the month that he was taking it.  
Additionally, a private physician stated in October 1999 
that, "it appears that [the veteran's] diabetes was 
exacerbated by the use of steroid . . ."  However, in an 
extremely detailed March 2004 opinion, an independent medical 
expert indicated that while the Prednisone resulted in a 
"transient worsening of [the veteran's] glycemic control," 
no actual additional disability resulted, specifically a 
permanent increase in his pre-existing diabetes.

Because it is not shown that the veteran developed any 
additional disability as a result of the VA medical treatment 
that transpired in April 1992, the question whether VA caused 
any additional disability through carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault or 
his treatment was subverted by factors not reasonably 
foreseeable is perforce answered in the negative.  However, 
the March 2004 independent medical opinion concludes that the 
treatment given the veteran for his Bell's palsy did not 
amount to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107.  The Board finds that the preponderance 
of the evidence is against the veteran's claim and that the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for insulin-dependent diabetes is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


